Citation Nr: 0935329	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-09 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a service-connected arthritis of the right great toe, 
status-post excision of tumor. 

2.  Entitlement to a higher initial rating for a service-
connected left knee disability, currently evaluated as 
noncompensable prior to February 13, 2006.  

3.  Entitlement to a higher initial rating for a service-
connected left knee disability, currently evaluated as 10 
percent disabling beginning February 13, 2006.

4.  Entitlement to service connection for a headache 
disorder.  

5.  Entitlement to service connection for status-post removal 
of the left ovary due to cysts.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to May 
2002.  

This matter is before the Board of Veterans' Appeals on 
appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

The Veteran appeared at a hearing before the undersigned at a 
travel Board hearing in April 2009; a transcript is of record 
and has been reviewed.  During the hearing, there was 
discussion as to whether the issue of entitlement to an 
increased rating for a right great toe disability had been 
appealed.  Upon reviewing the record, the Board finds that 
the Veteran filed a timely notice of disagreement and 
substantive appeal, and that issue is properly before the 
Board.  

The issues of entitlement to a higher initial rating for a 
right great toe disability, higher initial ratings for the 
left knee and service connection for residuals of removal of 
the left ovary are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's headaches have been continuous since her 
discharge from service. 


CONCLUSION OF LAW

A chronic headache disorder was incurred during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

For reasons discussed more fully below, the Board is granting 
the Veteran's claim of entitlement to service connection for 
a headache disorder.  Consequently, any breach of either VA's 
statutory duty to notify or to assist under the Veteran's 
Claims Assistance Act is, at most, harmless error.  See 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Further 
discussion of VA's duties to notify and to assist as they 
pertain to the claim is unnecessary at this time.

Legal Criteria

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service 
or, if pre-existing, was aggravated therein.  38 U.S.C.A.          
§ 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).    
 
When an approximate balance of positive and negative evidence 
regarding the merits of claim exists, the benefit-of-the-
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b).  
 
Analysis

The Veteran filed her claim for service connection for a 
headache disability in February 2005.  The RO denied the 
claim in a January 2006 rating decision.  The Veteran appeals 
that decision.  

During her April 2009 travel Board hearing, the Veteran 
testified that she began to suffer from headaches during 
service in November 2000.  She stated that she currently 
suffers from migraine twice monthly and headaches twice 
weekly.  She takes non-prescription medication for treatment.  
She stated that she is bothered by lights, noise, temperature 
and has trouble moving her jaw when she has a headache.  The 
Veteran stated that at one point she was taking 1600 
milligrams of ibuprofen a day to treat headaches.  Upon the 
onset of a migraine headache, she cannot go to work.

The Veteran's service treatment records confirm that she 
sought treatment for headache on several occasions.  VA 
medical center (VAMC) records show that the Veteran continued 
to seek treatment for headaches after service.  A July 2004 
treatment note shows the Veteran reported to the VAMC with 
recurrent headaches for the past four to five days, beginning 
in the morning with associated symptoms of photosensitivity 
and nausea.  In December 2004, the Veteran had a VA neurology 
consultation.  She described symptoms similar to those 
discussed at the Board hearing: twice-weekly headaches, with 
more severe headaches about once a month.  During an April 
2005 VA examination, the Veteran reported that headache 
symptoms began around September 2000.  The VA examiner 
diagnosed musculoskeletal-type tension headaches at that 
time.  In an October 2005 treatment note, the Veteran was 
diagnosed with occasional migraine headaches.   

Upon review of the evidence and the applicable laws and 
regulations, the Board finds that the evidence demonstrates 
continuity of symtomatology, linking the headache disability 
to service.  The Veteran reported that she began experiencing 
headaches in service, and they have continued to the present 
time.  Although there is no nexus opinion of record which 
attributes the Veteran's headaches to active service, the 
Board finds that the evidence concerning whether a chronic 
condition began in service is at least in relative equipoise.  

The Board interprets the Veteran's statements as placing the 
onset of headaches during service, and there is no basis to 
challenge the Veteran's credibility.  Continuity of 
symptomatology appears established.  (The Veteran is 
competent to identify the presence of a symptom over time.)  
There is also no persuasive basis to attribute the headache 
disability to intercurrent causes.  38 C.F.R. § 3.303.  
Resolving all reasonable doubt in favor of the Veteran under 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, the Board finds 
that service connection for a headache disorder is warranted.  


ORDER

Entitlement to service connection for a headache disorder is 
granted.  


REMAND

During the Veteran's travel Board hearing, her representative 
stated, and the Veteran agreed, that her current right great 
toe and left knee disabilities have worsened since the last 
VA examination was conducted in April 2007.  Accordingly, the 
Board finds that a remand for a new examination is necessary 
before adjudicating her appeal.  

The Board observes that the Veteran has not been provided 
with a VA examination or opinion in regards to her claim of 
entitlement t service connection for status-post removal of 
the left ovary.  The Board's duty to assist requires 
providing a medical examination or obtaining a medical 
opinion in certain circumstances.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4), see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The duty to provide a medical 
examination or obtain a medical opinion arises if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
that disability; establishes that the Veteran suffered an 
event, injury, or disease in service or that certain diseases 
manifested during an applicable presumptive period; and 
indicates that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service.  38 C.F.R. § 3.159(c)(4).  Whether the evidence 
indicates that the disability may be associated with the 
Veteran's service is a low threshold.  McLendon, 20 Vet. App. 
at 82.  

Here, the evidence shows that the requirements triggering the 
duty to obtain a medical examination and opinion have been 
met.  During her hearing before the Board, the Veteran 
testified that she was first seen for her ovary problem in 
Fort Huachuca in March of 2002, two months prior to her 
separation from service.  She sought treatment from a Dr. G., 
a civilian doctor.  She was suffering from abdominal pain and 
light-headedness and was diagnosed with a left ovarian cyst 
at that time.  She stated that in September of 2002 her 
primary care provider at the VAMC referred her to Dr. R., a 
gynecologist.  Dr. R. performed an ultrasound, which revealed 
a cyst the size of a baseball on the Veteran's left ovary.  
The Veteran contends that the left ovarian cyst is the same 
problem she experienced in March of 2002 while in service.  
She testified that her final diagnosis was polycystic ovary 
disease.  

The Board finds that because the threshold for determining 
whether the evidence indicates that the disability may be 
associated with the Veteran's service is a low one, her lay 
statements satisfy this criterion.  McLendon, 20 Vet. App. at 
82-83.  At this time the evidence of record does not contain 
sufficient competent medical evidence to decide the claim and 
the Veteran should be provided with an appropriate 
examination.

Additionally, the Veteran submitted new evidence without a 
waiver of RO jurisdiction in May 2009.  The RO should 
consider this new evidence upon readjudication.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the current severity of her 
right great toe and left knee 
disabilities.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and to describe findings in 
detail.  Please send the claims folder to 
the examiner for review in conjunction 
with the examination. 

2.  The Veteran should be afforded an 
appropriate medical examination to 
ascertain the etiology of her left ovary 
disorder.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether Veteran's left ovary disorder is 
more likely than not (i.e., probably 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
causally or etiologically related to the 
Veteran's military activity.  

The examiner should pay particular 
attention to records from Dr. G. and Dr. 
R. and comment on whether the ovary 
problem found during service is related to 
the cyst found after service.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.  The examiner should 
provide a detailed rationale for the 
opinion offered. 

3.  Thereafter, the Veteran's claims of 
entitlement to increased initial ratings 
for right great toe and left knee 
disabilities and her claim of entitlement 
to service connection for residuals of a 
left ovary surgery should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and her representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


